Citation Nr: 0416323	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a right ankle disability.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a right hip 
disability.  

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1966 to October 1968 and received an honorable discharge for 
that period of service.  He also served from July 1970 to 
August 1971 and was discharged under other than honorable 
conditions.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The record shows that the veteran was treated during his 
period of honorable service in November 1966 for complaints 
of bilateral knee pain.  He was diagnosed on VA examination 
in May 2002 with chronic bilateral knee ligamentous strain 
with a positive Lachman and drawer sign of the left knee 
alluding to suspicious laxity of the acromioclavicular 
ligament.  The RO has not scheduled the veteran for a VA 
examination to secure a nexus opinion.  

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the record on appeal does reflect that the 
veteran has been notified of the general substance of the 
VCAA; however, he has not been informed of the information or 
evidence necessary to substantiate his claim and whether the 
VA or the veteran bears responsibility for obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  Given this guidance from the Court, this procedural 
error must be addressed prior to final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  As noted above, this case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


1.  The RO should review the claims file 
and ensure that all notification and 
development required by the VCAA is 
completed.  In this regard, the veteran 
should receive notice as to the type of 
evidence necessary to substantiate his 
claim, and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
should be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by an orthopedic examiner to 
evaluate his bilateral knee complaints.  
The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must note 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be performed.   

All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should offer an opinion as to 
the etiology of any knee disability 
found, to include whether it is at least 
as likely as not that any current 
bilateral knee complaints are related to 
the veteran's military service.  In 
rendering the opinion, the examiner must 
review and consider all of the pertinent 
medical evidence of record.  All 
conclusions must be supported by complete 
rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).   




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




